Case 8:19-cv-03020-SCB-AEP Document 1-1 Filed 12/09/19 Page 1 of 23 PageID 7




        EXHIBIT A
                                                                                             Case Number:19-005412-CI

Filing #        Case 8:19-cv-03020-SCB-AEP
               93847375                      Document 1-1 Filed 12/09/19 Page 2 of 23 PageID 8
                         E-Filed 08/08/2019 09:55:37                                                        AM
   FORM          1.997. CIVIL                        COVER SHEET
   The   civil   cover sheet and the information contained in neither replace nor supplement the ﬁling and service of pleadings
                                                                                                   it


   or other      documents as required by law. This form must be filed by the plaintiff or petitioner for the use of the Clerk of
   Court for the purpose of reporting judicial workload data pursuant to section 25.075, Florida Statutes. (See instructions for
   completion.)



         |.                       CASE STYLE
                                                                            IN   THE CIRCUIT COURT OF THE SIXTH JUDICIAL                                    CIRCUIT,
                                                                            IN   AND FOR PINELLAS COUNTY, FLORIDA



                                                                                                                 Case   No.:
                                                                                                                 Judge:
   Craig Mastrogiovanni
    Plaintiff
                     VS.

   Cox Radio                              Inc.
   Defendant


         ||.                     TYPE OF CASE

                                                                                                                          Q    Non-homestead                   residential foreclosure

                 Q Condominium                                                                                                 $250,00 or more
                 D   Contracts and indebtedness                                                                           Q    Other                real Property actions     $0   -
                                                                                                                                                                                       $50,000
                 E Eminent domain                                                                                         Q    Other                real property actions     $50,001     -   $249,999

                 E Auto negligence                                                                                        Q    Other                real property actions     $250,000 or more

                 Q Negligence — other
                                             Business governance                                                          Q    Professional malpractice
                                                                                                                                    ID                Malpractice — business
                                             Business      torts
                                                                                                                                    ID                Malpractice — medical
                                             Environmental/Toxic          tort
                                                                                                                                    glﬂ               Malpractice — other professional
                                             Third party indemniﬁcation
                                                                                                                               Ot              _1

                                             Construction defect
                     DIDIDIDIDIDIDIDDID

                                                                                                                                                      Antitrust/Trade Regulation
                                             Mass   tort
                                                                                                                                                      Business Transaction
                                             Negligent security                                                                     IDIDIDID

                                                                                                                                                      Circuit Civil   -   Not Applicable
                                             Nursing   home        negligence
                                                                       — commercial                                                                   Constitutional challenge—statute or
                                             Premises      liability
                                                                                                                                                      ordinance
                     _                       Premises      liability   — residential
                                                                                                                                     ID               Constitutional challenge—proposed
                 ID Products                     liability
                                                                                                                                                      amendment
                 ID Real Property/Mortgage foreclosure                                                                                                Corporate Trusts
                                                                                                                                    ID
                     ID                      Commercial foreclosure $0            -
                                                                                      $50,000
                                                                                                                                    IE                Discrimination-employment or other
                     ID                      Commercial foreclosure $50,001              -   $249,999
                                                                                                                                    ID                Insurance claims
                      ID                     Commercial foreclosure $250,000 or more
                                                                                                                                    ID                Intellectual property
                     ID                      Homestead        residential foreclosure        $0 — 50,000                                              Libel/Slander
                                                                                                                                    ID
                     ID                      Homestead        residential foreclosure        $50,001    -
                                                                                                                                    ID                Shareholder derivative action
                                             $249,999
                                                                                                                                    ID                Securities litigation
                                             Homestead residential foreclosure $250,000                     or
                                                                                                                                    ID                Trade secrets
                                             more
                      IUD                                                                                                                             Trust litigation
                                             Non-homestead residential foreclosure $0 -                                             ID
                                             $50,000
                      ID                     Non-homestead residential foreclosure
                                                    - $249,999
                                             $50,001




***ELECTRONICALLY FILED                                      08/08/2019 09:55:35         AM: KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
             Case 8:19-cv-03020-SCB-AEP Document 1-1 Filed 12/09/19 Page 3 of 23 PageID 9


                                                                              COMPLEX BUSINESS COURT
             This action       is   appropriate for assignment to                Complex Business Court as delineated and mandated by the
             Administrative Order.             Yes    Q     No   E
             |||.         REMEDIES SOUGHT                   (check      all   that apply):

                                E      Monetary;
                                E      Non-monetary declaratory or                 injunctive relief;

                                Q      Punitive


             IV.          NUMBER OF CAUSES OF ACTION:                              (    )

                          (Specify)



                         g

             V.           ls   THIS    CASE A CLASS ACTION LAWSUIT?
                                Q      Yes
                                E      No

             VI.          HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                                E      No
                                Q      Yes —   If   “yes”   list all   related   cases by name, case number and court




             VII.         ls   JURY TRIAL DEMANDED                       IN   COMPLAINT?
                                E      Yes
                                Q      No



|   CERTIFY that the           information     have provided in this cover sheet is accurate to the best of my knowledge and
                                                |                                                                                       belief,   and
that   |   have read and        will   comply with the requirements of Florida Rule of Judicial Administration 2.425.

Signature         s/   Jason William Imler                    FL Bar     No.:
                  Attorney or party                                                                     (Bar number,   if   attorney)


             Jason William Imler                 08/08/2019
                          (Type or     print   name)                                                      Date
                                                             Case Number:19-005412-CI

Filing #   Case 8:19-cv-03020-SCB-AEP
           93847375                     Document 1-1 Filed 12/09/19 Page 4 of 23 PageID 10
                    E-Filed 08/08/2019 09:55:37                        AM


                  IN   THE CIRCUIT COURT OF THE SIXTH JUDICIAL CIRCUIT IN AND FOR
                                      PINELLAS COUNTY, FLORIDA
                                                               CIVIL DIVISION

             CRAIG MASTROGIOVANNI,

                        Plaintiff,



             v.                                                                                     Case No.:

             COX RADIO, INC.
             d/b/a, COX MEDIA GROUP


                        Defendant.


                                                                 /



                                        COMPLAINT AND DEMAND FOR JURY TRIAL

                       Plaintiff,      CRAIG           MASTROGIOVANNI,               (hereinafter      “Plaintiff”   or   “Mr.


             Mastrogiovanni”), a Florida resident, by and through the undersigned counsel, hereby sues


             Defendant,     COX RADIO, INC. d/b/a, COX MEDIA GROUP, (hereinafter “CMG”), and states:
                                                        JURISDICTION AND VENUE

                       1.      This    is   an action for damages Which exceed ﬁfteen thousand dollars ($15,000).

                   2.          This    is    a civil action    by    Plaintiff against his former     employer for monetary

            damages, declaratory relief and for other equitable              relief pursuant to the Florida Civil Rights   Act

            (“FCRA”) §760.01,          ez a1.


                   3.          Venue        is   appropriate in Pinellas County under § 47.01    1,   Florida Statutes, because


           the events giving rise to the cause of action occurred in Pinellas County.


                                                                     PARTIES

                   4.          The    Plaintiff is     CRAIG MASTROGIOVANNI,                a ﬁfty—eight-year-old, American


           male Who resides          in Hillsborough County, Florida.


                   5.          The Defendant           is   COX RADIO,     INC.   d/b/a,   COX MEDIA GROUP,          a Foreign




***ELECTRONICALLY FILED          08/08/2019 09:55:35        AM: KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
Case 8:19-cv-03020-SCB-AEP Document 1-1 Filed 12/09/19 Page 5 of 23 PageID 11



Proﬁt Corporation With           its   principal address located at      6205-A Peachtree Dunwoody Rd,            Atlanta,


Georgia 30328.


            6.          Defendant      is   subject to jurisdiction in this Court as      it   conducts substantial and


continuous business activities in Pinellas County including                  its   station located at   11300 4th Street


N., #300,        St.   Petersburg, Florida 33716.


            7.          Plaintiff has satisﬁed all conditions precedent to bringing this action in that                  he


ﬁled a charge of discrimination With the Florida Commission on                         Human      Relations    (FCHR) on

November          28, 2017,    and over 180 days have passed without a ruling by the FCHR.


                                                 STATEME ST QF FA! :TS

            8.          Mr. Mastrogiovanni began working With             CMG in December 2014 as              a paIt-time


board operator.


            9.          Mr. Mastrogiovanni reported directly        to   Mike   Oliviero, Director of Marketing         and

Promotions.


            10.         As   a paIt-time board operator Mr. Mastrogiovanni’s                   work hours were very

minimal.


            11.         Mr. Oliviero consistently provided another paIt-time board operator, Monica

Sandoval, signiﬁcantly more hours. Speciﬁcally, Ms. Sandoval was scheduled: 78 hours in


December 2014; 47 hours                in January 2015; 53 hours in February 2015;             and 144 hours     in   March

2015. Respectively Mr. Mastrogiovanni was only scheduled: 9 hours in December 2014, 12


hours in January 2015; 8 hours in February 2015; and he was not scheduled                         at all in   March 2015.

            12.         In   January 2015, Mr.         Mastrogiovanni spoke          to   Mr. Oliviero about being

scheduled for more training hours. Mr. Oliviero said, “if you want more training hours, you Will


have   to   go work for another company.”
Case 8:19-cv-03020-SCB-AEP Document 1-1 Filed 12/09/19 Page 6 of 23 PageID 12



          13.       In   March 2015, Mr.          Oliviero entirely        removed Mr. Mastrogiovanni from the

WHPT-FM Board Operator schedule.                   Mr. Oliviero told Mr. Mastrogiovanni, “I don’t want                   to let


you go    right   now, you’re    sitting at the   end of the bench.”


          14.       Mr. Mastrogiovanni remained off the schedule for seven weeks                             until   he called

Cox Corporate       in Atlanta to      complain about being off work for seven weeks without pay.


          15.       In   August 2017, Mr. Mastrogiovanni applied              for   an On-Air Host position. Despite

having over 30 years radio experience, Mr. Mastrogiovanni wasn’t called in for an interview.


          16.       CMG selected a younger, less qualiﬁed woman for the position.

          17.       Mr. Mastrogiovanni also applied for On-Air and producer related positions With

Cox Media Group             in   St.   Petersburg,    Orlando, and Georgia during his employment. Mr.


Mastrogiovanni wasn’t considered for any of these positions.


          18.       Mr. Oliviero had the authority          to place   Mr. Mastrogiovanni into the positions for

which he    applied.


          19.       Mr. Oliviero chose        to    promote employees under the age of forty from the

Promotions Department into broadcast studio on-air and producer positions.


          20.       Mr. Oliviero refused       to discuss     Mr. Mastrogiovanni’s desire               to   advance Within

Cox Media Group and restricted Mr. Mastrogiovanni                    to   board operation.


          21.       On    August 26, 2017, following Mr. Mastrogiovanni’s non-selection                         for the   On-

Air Host position,        WHPT-FM morning            show   host,   Mike    Calta, said   on   air,   “Craig was probably


ﬁred,” referring to Mr. Mastrogiovanni. Another                show       host, Jovan, posted derogatory             comments

about Mr. Mastrogiovanni on his Facebook account.


          22.       Mr. Mastrogiovanni informed Mr. Oliviero, of Mike Calta and Jovan’s comments

he   said, “it’s a joke,   don’t be so serious.”
Case 8:19-cv-03020-SCB-AEP Document 1-1 Filed 12/09/19 Page 7 of 23 PageID 13



         23.       Mr. Olivero’s ignorance of the comments enabled                         CMG hosts to continue treating
Mr. Mastrogiovanni in         this disrespectful       manner.


         24.        On     September   5,    2017, Mr. Oliviero came into the production studio while Mr.


Mastrogiovanni was preparing and editing a “Delilah Show” to be broadcast in the evening and

began antagonizing him.             Mr. Oliviero told Mr. Mastrogiovanni, “Don’t make any fucking

mistakes!” Mr. Oliviero went on to              tell   Mr. Mastrogiovanni, “if you work too                 many   hours,   I’ll



have   to let   you go.”

         25.       On    September     12,   2017, Mr. Oliviero told Mr. Mastrogiovanni that he wouldn’t


have   to   work overnight hours anymore. Then on September                           19,     2017, Mr. Oliviero told Mr.


Mastrogiovanni that he would only be working overnights.


         26.       On      September 22, 2017, Mr. Oliviero gave Mr. Mastrogiovanni’s Sunday

afternoon and evening hours to Trevor Grout (age 35). This last-minute change to the schedule


was an attempt by Mr. Oliviero          to force       Mr. Mastrogiovanni          to quit.



         27.       Following Mr. Oliviero’s failed attempt to make him                           quit,   Mr. Mastrogiovanni

complained about Mr. Oliviero’s age discrimination                      to   CMG’s Human          Resources Director, Lisa


DiRoma. Mr. Mastrogiovanni speciﬁcally                    told   Ms. DiRoma         that   Mr. Oliviero was intentionally

stiﬂing his career and trying to force          him      to quit.   Mr. Mastrogiovanni also told Ms.           DiRoma that

it   seemed obvious        that   Mr. Oliviero had intentions                to   only promote younger employees to

broadcasting positions.


         28.       On    September 26, 2017, within a week of his complaint                          to   Ms. DiRoma, Mr.

Oliviero called Mr. Mastrogiovanni to             tell   him that he was being         terminated.


         29.       Mr. Mastrogiovanni suffered adverse employment action and consequential

damages      as a result of discrimination based                 on   his age     and in    retaliation for   engaging in a
Case 8:19-cv-03020-SCB-AEP Document 1-1 Filed 12/09/19 Page 8 of 23 PageID 14



protected activity.


          30.   CMG       and Mike Oliviero’s decision             to terminate    Mr. Mastrogiovanni was an

adverse employment action taken because he                   is   a ﬁfty-eight-yeaI-old   man and       because he

complained about age discrimination. As such, these actions were in direct Violation of the

Florida Civil Rights Act of 1992, §760.01 and §760. 10(1) Florida Statutes.


          31.    Mr. Mastrogiovanni has incurred costs and attorney’s fees in bringing                         this


matter.


                                                     COUNT I
                      VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT
                       FOR DISCRIMINATION ON THE BASIS OF AGE
          32.   Plaintiff re-alleges   and re-adopts paragraphs           1   through 31 of this Complaint as     if



fully set forth herein.


          33.   The   FCRA makes       it   unlawful to discriminate against any individual in the terms,


conditions, or privileges of employment based           on   age, as applicable to this action.


          34.   Defendant     is   liable    for the    discrimination alleged herein;        these actions     all



adversely affected the terms and conditions of Plaintiff’ s employment in Violation of the                FCRA.

          35.   CMG, by      and through      its   employees, treated Mr. Mastrogiovanni less favorably


than his younger peers.


          36.   CMG       unlawfully discriminated against Mr. Mastrogiovanni               When   it   terminated


him because of his    age.


          37.   Because      of    CMG’s        discrimination        and      unlawful   termination     of   Mr.

Mastrogiovanni, he has suffered loss of income and Will continue to suffer lost income in the


future.
Case 8:19-cv-03020-SCB-AEP Document 1-1 Filed 12/09/19 Page 9 of 23 PageID 15



        38.       Defendant’s agents acted With         intent,      malice and reckless disregard for        Plaintiff’ s



protected rights.


        39.       The    actions    and inactions of Defendant and              its   agents constitute unlawful age


discrimination.


        WHEREFORE, Plaintiff demands:

                  (a)         An injunction restraining continued Violation of the FCRA;

                  (b)         Compensation      for lost wages, beneﬁts,        and other remuneration;


                  (c)         Reinstatement of Plaintiff to a position comparable to Plaintiff’s prior
                              position, or in the alternative, front pay;


                  (d)         Compensatory damages, including emotional                 distress,   allowable at law;


                  (e)         Prejudgment   interest   on   all   monetary recovery obtained;


                  (f)         A11 costs and attorney's fees incurred in prosecuting these claims; and


                  (g)         For such further   relief as the     Court deems just and equitable.


                                                       COUNT II
               VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT
        FOR RETALIATION FOR REPORTING UNLAWFUL DISCRIMINATION
        40.       Plaintiff re-alleges     and re-adopts paragraphs         1   through 31 of this Complaint as         if



fully set forth herein.


        41.       This   is   an action against Defendant alleging retaliation for engaging in a protected


activity in Violation    of the Florida Civil Rights Act of 1992,           Fla. Stat. § 760.01 et seq.      (“FCRA”).

        42.       The    FCRA      makes   it   unlawful to retaliate against any individual in the terms,


conditions, or privileges of          employment based on             that person’s      engagement      in a protected


activity.


        43.       Plaintiff engaged in a protected activity            When he complained about Mr.           Oliviero’s


age discrimination to         CMG’s Human         Resources Director, Lisa DiRoma. Mr. Mastrogiovanni
Case 8:19-cv-03020-SCB-AEP Document 1-1 Filed 12/09/19 Page 10 of 23 PageID 16



 speciﬁcally told Ms.             DiRoma        that   he   felt that   Mr. Oliviero was intentionally stiﬂing his career

 and trying        to force    him   to quit.   Mr. Mastrogiovanni also told Ms.            DiRoma that     it   seemed obvious

 that   Mr. Oliviero had intentions              to    only promote younger employees to broadcasting positions.


            44.          Plaintiff is a      member of         a protected class      by   his   engagement       in a protected


 activity   and     is   protected   by the     FCRA from retaliation.

            45.          Plaintiff has satisﬁed all procedural               and administrative requirements         set forth in


 the Florida Civil Rights Act, Section 760.01, et seq., Florida Statutes.


            46.          Defendant’s failure to promote and termination of Plaintiff were based on his


 engagement         in a protected activity.


            47.          Defendant     is liable       for the retaliation Plaintiff suffered because        of his complaints

 to   management about age             discrimination.


            48.          In    retaliation      for    Plaintiff’s      action   of reporting discrimination,         Defendant


 terminated Mr. Mastrogiovanni.


            49.          The    retaliation     complained of herein affected a term, condition, or privilege of

 Plaintiff’ s      continued employment With Defendant.


            50.          The unlawful employment                 practices complained of         above were intentional and

 done with the express purpose of denying                      Plaintiff career    advancement.


            5 1.         As   a direct, natural, proximate and foreseeable result of Defendant’s acts, Plaintiff


 has suffered loss of employment, loss of front pay, loss of back pay, loss of privileges and


 beneﬁts, and has suffered and continues to suffer mental and emotional distress, humiliation,


 expense, embarrassment, and                    damage      to his professional reputation. Plaintiff        has suffered and


 Will continue to suffer irreparable injury caused                      by Defendant’s conduct described herein.

            52.          Plaintiff is entitled to legal        and injunctive     relief as a result   of Defendant's actions.
Case 8:19-cv-03020-SCB-AEP Document 1-1 Filed 12/09/19 Page 11 of 23 PageID 17



      WHEREFORE, Plaintiff demands:

               (a)       An injunction restraining continued Violation of the FCRA;

               (b)       Compensation    for lost wages, beneﬁts,         and other remuneration;


               (c)       Reinstatement of Plaintiff to a position comparable to Plaintiff’s prior
                         position, or in the alternative, front pay;


               (d)       Compensatory damages, including emotional              distress,   allowable at law;


               (e)       Prejudgment   interest   on   all   monetary recovery obtained;


               (f)       A11 costs and attorney's fees incurred in prosecuting these claims; and


               (a)       For such further   relief as the     Court deems just and equitable.


                                 DEMAND FOR TRIAL BY JURY
      Plaintiff respectfully requests a trial     by jury.

      Dated   this 7th   day of August 2019.

                                                               /S/Jason W. Imler
                                                               JASON W. IMLER, ESQ.
                                                               Florida Bar No. 1004422
                                                               GARY L. PRINTY, JR. ESQ.
                                                               Florida Bar No. 41956
                                                               PRINTY & PRINTY, P.A.
                                                               3411    W Fletcher Ave, Ste A
                                                               Tampa, Florida 336 1 8
                                                               (P): (8 1 3) 434-0649

                                                               (F):   (813) 423-6543
                                                               garvir@printvlawﬁrm.com
                                                               iason.imler@printvlawﬁrm.com
                                                               toni.harrold@printvlawﬁrm.com
                                                               Attorneyfor Plaintiﬂ
                                                            Case Number:19-005412-CI

Filing   # Case 8:19-cv-03020-SCB-AEP
           93847375                     Document 1-1 Filed 12/09/19 Page 12 of 23 PageID 18
                     E-Filed 08/08/2019 09:55:37                     AM


                     IN   THE CIRCUIT COURT OF THE SIXTH JUDICIAL CIRCUIT IN AND FOR
                                         PINELLAS COUNTY, FLORIDA
                                                              CIVIL DIVISION

            CRAIG MASTROGIOVANNI,

                          Plaintiff,



            v.                                                                                        Case No.:

            COX RADIO, INC.
            d/b/a, COX MEDIA GROUP


                          Defendant.
                                                                I



                                                                    SUMMON S
           THE STATE OF FLORIDA:
           To Each        Sheriff of the State:

           YOU ARE COMMANDED t0 serve this summons and a copy of the complaint or petition in this
           action 0n defendant, COX RADIO, TNC. d/b/a, COX MEDIA GROUP, registered agent:


           CORPORATION SERVICE COMPANY
           1201 HAYS STREET
           TALLAHASSEE FL 32301

           Each defendant          is   required to serve written defenses to the complaint or petition on                       JASON W.
           IMLER, plaintiff s attorney, Whose address is 3411 West Fletcher Ave., Suite A, Tampa, Florida
           33618 within 201 days after service 0f this summons 0n that defendant, exclusive 0f the day of
           service, and t0 ﬁle the original ofthe defenses With the clerk 0fthis court either before service 0n
           plaintiff” s attorney or          immediately thereafter. If a defendant   fails to   do   so,   a default Will be entered
           against that defendant fOI the relief demanded in the complaint 0r petition.
                              AUG 08 2019
           DATED on this 7th day 0f August 2019

           PIinted:           Jason     W.   Imler                                    KEN BURKE
           Attorney for        CRAIG MASTROGIOVANNI                                   as Clerk of the Court
           341   1   W Fletcher Ave., Suite A                                                                   mama,
           Tampa, Florida 3361 8                                                      Bﬂccmf W.
           Phone (813) 434-0649                                                       As Deputy Clerk
           Florida Bar No.: 1004422                                                   Phone: (727) 464-7000
                                                                                                           “\\\\\\
           KEN BURKE CLERK CIRCUIT COURT                                                                                                      ‘
                                                                                                                     :‘3‘3‘5 215%)!"
           315 Court Street                                                                                       r       ‘_.'               '._.
                                                                                                                                                    I
           Clearwater, Pinellas County, FL 33756-5165                                                            53?                              2%;
                                                                                                                 4                                5::
                                                                                                                     ?«2- .......
                                                                                                                                 .....       38
                                                                                                                                             ‘_
                                                                                                                      I
                                                                                                                          ((9            I


                                                                                                                           “\\\\\“
***ELECTRONICALLY FILED            08/08/2019 09:55:35    AM: KEN BURKE. CLERK OF THE CIRCUIT COURT. PINELLAS COUNTY***
Case 8:19-cv-03020-SCB-AEP Document 1-1 Filed 12/09/19 Page 13 of 23 PageID 19




 lExcept    when   suit is     brought pursuant to section 768.28, Florida Statutes,        if the State   of Florida, one of its agencies,
 or one of its ofﬁcials or employees sued in his or her ofﬁcial capacity             is   a defendant, the time to be inserted as to      it is

 40 days.   When suit is brought pursuant to            section 768.28, Florida Statutes, the time to be inserted      is   30 days.

 If you are a   person with a disability      who needs any accommodation in order to participate              in this proceeding,     you are
 entitled, at   no cost   to   you          of certain assistance. Within two (2) working days or your receipt of this
                                     to the provision
 (describe notice/order) please contact the Human Rights Ofﬁce, 400 S. Ft. Harrison Ave., Ste. 300, Clearwater, FL
 33756, (727) 464-4062 (V/TDD). The court does not provide transportation and cannot accommodate for this service.
 Persons with disabilities needing transportation to court should contact their local public transportation providers for
 information regarding disabled transportation services.


                                                                 IMPORTANT
 A lawsuit has been ﬁled against you. You have 20 calendar days after this summons is served on you to ﬁle a written
 response to the attached complaint with the clerk of this court. A phone call will not protect you. Your written response,
 including the case       number given above and
                                              the names of the parties, must be ﬁled if you want the court to hear your
 side of the case. If youdo not ﬁle your response on time, you may lose the case, and your wages, money, and property
 may thereafter be taken without further warning from the court. There are other legal requirements. You may want to
 call an attorney right away. If you do not know an attorney, you may call an attorney referral service or a legal aid
 ofﬁce (listed in the phone book).

 If you   choose to ﬁle a written response yourself, at the same time you ﬁle your written response to the court you must
 also mail or take a  copy of your written response to the “Plaintiff/Plaintiff’ s Attorney” named in the documents.

                                                                IMPORTANTE
 Usted ha sido demandado legalmente. Tiene 20 dias, contados a partir del recibo dc esta notiﬁcacion, para contestar
 1a demanda adjunta, por escrito, y presentarla ante este tribuna1.Una llamada telefonica no 10 protegera. Si usted desea
 que el tribunal considere su defensa, debe presentar su respuesta por escrito, incluyendo el numero del caso y los
 Hombres dc las partes interesadas. Si usted no contesta 1a demanda a tiempo, pudiese perder el caso y podria ser
 despojado dc sus ingresos y propiedades, o privado dc sus derechos, sin previo aviso del tribunal. Existen otros
 requisitos legales. Si 10 desea, puede usted consultar a un abogado inmediatamente. Sino conoce a un abogado, puede
 llamar a una dc las oﬁcinas dc asistencia legal que aparecen en 1a guia telefonica.


 Si desea responder a 1a         demanda por su   cuenta, al    mismo tiempo en que presenta       su respuesta ante el tribunal, debera
 usted enviar por correo o entregar una copia dc su respuesta a 1a persona denominada abajo                     como   Plaintiff/Plaintiff’ s
 Attorney” (Demandante o Abogado del Demandante).


                                                                 IMPORTANT
 Des poursuites     judiciares ont etc entreprises contre vous.            Vous avez 20      jours consecutifs a partir dc 1a date dc
 l’assignation dc cette citation pour deposer            une reponse                                dc ce tribunal. U11 simple
                                                                       ecrite a 1a plainte ci-j ointe aupres
 coup dc telephone est insufﬁsant pour vous proteger. Vous etesobliges dc deposer votre reponse ecrite, avec mention
 du numero dc dossier ci-dessus et du nom des parties nommees ici,si vous souhaitez que le tribunal entende votre
 cause. Si vous ne deposez pas votre reponse ecrite dans le relai requis, vous risquez dc perdre 1a cause ainsi que votre
 salaire, votre argent, et vos biens peuvent etre saisis par 1a suite, sans aucun preavis ulterieur du tribunal. Il y a d’autres
 obligations juridiques et vous pouvez requerir les services immediats d’un avocat. Si vous ne connaissezpas d’avocat,
 vous pourriez telephoner a un service dc reference d’avocats ou a un bureau d’assistance juridique (ﬁgurant a
 l’annuaire dc telephones).


 Si vous choisissez dc deposer vous-meme une reponse ecrite,i1 vous faudra egalement, en meme temps que cette
                         ou expedier une copie dc votre reponse ecrite au “Plaintiff/Plaintiffs Attorney” (Plaignant
 formalite, faire parvenir
 ou a son avocat) nomme ci-ddessousous.
Filing #   Case 8:19-cv-03020-SCB-AEP
           94241201                      DocumentPM
                     E-Filed 08/1 5/2019 03:06:07 1-1 Filed 12/09/19 Page 14 of 23 PageID 20



                                                                   ERIFIED RETURN 0F SERVICE

           State of Florida                                                     County of Pinellas                                                                Circuit Court


            Case Number: 19-00541 2-Cl

            Plaintiff:
            Craig Mastrogiovanni

            vs.

            Defendant:
            Cox Radio,      Inc dlbla   Cox Media Group

            For:
            Plaintiff's   Attorney

            Received by Sylvia's Process        &   Investigative services on the 9th         day     of August,       2019   at   10:30    am   to   be served on Cox Radio,
            Inc dlbla     Cox Medica Group      clo Corporation Service            Company, 1201 Hays                 Street, Tallahassee,            FL 32301.

            l,   Robyn Buda, do hereby     affirm that   on the 9th day of August, 2019                at    2:15 pm,    I:




            Served by delivering in a corporate manner, a true copy of the Summons & Complaint with the server‘s identification number,
            initials, date, and hour of service endorsed thereon by me on the copy sewed to: Kara Stover who is employed by and is the

            Authorized AgentlEmployee Authorized to accept service for Corporation Service Company as Registered Agent for Cox
            Radio, Inc dlbla Cox Medica Group, and informed said person of the contents therein, in compliance with s‘ate statutes.




            Under Penalties of Perjury, declare have read the foregoing document and the facts stated in it are true. am over the age
                                            |            l                                                                                                 |                of
            18, of sound mind and neither a party to or interested in the above suit. Notary not required pursuant to F.S. 92.525




                                                                                                       Robyn Buda
                                                                                                       ID#247 2nd

                                                                                                       Sylvia's
                                                                                                       P.O.Box 49035
                                                                                                                         Circuit


                                                                                                                     Process

                                                                                                       Tampa, FL 33646
                                                                                                                                       Q
                                                                                                                                   & Investigative services
                                                                                                                                                           .—




                                                                                                       (81 3) 966-61 80


                                                                                                       Our Job      Serial    Number: VPS-2019008785


                                                      Copyright   © 1992—2019 Database Services,   lnc‘ -   Process Servers Toolbox V8V1c




***ELECTRONICALLY FILED                 08/15/2019 03:06:07 PM:               KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
Filing #   Case 8:19-cv-03020-SCB-AEP
           94897983                     Document
                     E-Filed 08/28/2019 11:40:     1-1 Filed 12/09/19 Page 15 of 23 PageID 21
                                               14 AM




                                                                          IN   THE CIRCUIT COURT OF THE
                                                                          6TH JUDICIAL CIRCUIT, IN AND
                                                                          FOR PINELLAS COUNTY, FL

                                                                          Case No. 19-005412-CI

            CRAIG MASTROGIOVANNI

                     Plaintiff,


            vs.


            COX RADIO, INC. d/b/a, COX MEDIA
            GROUP

                     Defendant.
                                                                  /



                     DEFENDANT’S UNOPPOSED MOTION FOR EXTENSION OF TIME
                   TO ANSWER OR OTHERWISE RESPOND TO PLAINTIFF’S COMPLAINT
                     Defendant     COX RADIO, INC. d/b/a, COX MEDIA GROUP moves the Court under Rule

            1.090(b) of the Florida Rules of Civil Procedure for an extension of time to answer or respond to


            Plaintiff” s   Complaint. In support, Defendant shows the Court as follows:


                      1.       Plaintiff ﬁled his   Complaint against Defendant on August         8,   2019, and served   it   on

            August    9,   2019. Defendant’s answer thus     is   currently due   on or before Thursday, August 29, 2019.

                     2.        Defendant has just retained the undersigned counsel and counsel              is   in the process


            of investigating      Plaintiff’s allegation.   Defense counsel needs additional time to investigate the


            claims and prepare a responsive pleading.


                     3.        Defense counsel conferred With          Plaintiff’ s attorney,    Who   does not oppose the


            Motion.


                     4.        Defendant thus requests an additional fourteen days to answer or otherwise respond


            to Plaintiff’ s Complaint, through      and including September        12,   2019.




***ELECTRONICALLY FILED           08/28/2019 11:40:14   AM: KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
Case 8:19-cv-03020-SCB-AEP Document 1-1 Filed 12/09/19 Page 16 of 23 PageID 22



          5.        This motion   is   ﬁled before the response to the Complaint         is    due and   is   sought in


 good   faith   and not for the purpose of unwarranted delay.




          Defendant therefore respectfully requests that the Court issue an order granting Defendant


 through and including September 12, 2019, to answer or otherwise respond to                                  Plaintiff’ s



 Complaint. For the Court’s convenience, a proposed order              is   attached.


                                                         Respectfully submitted,




                                                         By:   S/Alex       S.Drummond
                                                               Alex    S.   Drummond
                                                                            0038307
                                                               Florida Bar No.
                                                               adrummond@sevfarth.com
                                                               SEYFARTH SHAW LLP
                                                               1075 Peachtree        Street,   N.E.
                                                               Suite   2500
                                                               Atlanta,      GA 30309-3958
                                                               Telephone: (404) 885-1500
                                                               Facsimile: (404) 892-7056


                                                               Attorney for Defendant
                                                               Cox Radio,        Inc. d/b/a   Cox Media Group




  DATED: August 28, 2019
Case 8:19-cv-03020-SCB-AEP Document 1-1 Filed 12/09/19 Page 17 of 23 PageID 23



                                                                  IN   THE CIRCUIT COURT OF THE
                                                                  6TH JUDICIAL CIRCUIT, IN AND
                                                                  FOR PINELLAS COUNTY, FL

                                                                  Case No. 19-005412-CI

 CRAIG MASTROGIOVANNI

        Plaintiff,


 vs.


 COX RADIO, INC. d/b/a, COX MEDIA
 GROUP

        Defendant.
                                                     /



                                     CERTIFICATE OF SERVICE

        I   certify that   on August 28, 2019,   I   electronically ﬁled               DEFENDANT’S UNOPPOSED

 MOTION FOR EXTENSION OF TIME TO ANSWER OR OTHERWISE RESPOND TO
 PLAINTIFF’S         COMPLAINT with the Clerk of Court using the Florida Courts                   E-ﬁling Portal,


 and have also forwarded a true and correct copy              to the following individual Via U.S. Mail:



                                           Jason         W.   Imler, Esq.
                                             Gary        L. Printy,    Jr.

                                           Printy        & Printy, P.A.
                                    3411   W.   Fletcher Avenue, Suite                 A
                                           Tampa, Florida 336 1 8

                                                                  S/Alex          S.Drummond
                                                                  Alex       S.    Drummond
                                                                  Florida Bar No. 0038307
                                                                  Counsel for Defendant
Case 8:19-cv-03020-SCB-AEP Document 1-1 Filed 12/09/19 Page 18 of 23 PageID 24




                                                        INTHE CIRCUIT COURT OF THE
                                                        6TH JUDICIAL CIRCUIT, IN AND
                                                        FOR PINELLAS COUNTY, FL

                                                        Case No. 19-005412-CI

 CRAIG MASTROGIOVANNI

        Plaintiff,


 vs.


 COX RADIO, INC. d/b/a, COX MEDIA
 GROUP

        Defendant.




        Having shown good cause
                                               /




                                                w
                                      for extending the time for     Defendant   COX RADIO, INC. d/b/a,
 COX MEDIA GROUP        to   answer or otherwise plead in response        to Plaintiff’s Complaint,   IT IS


 HEREBY ORDERED that the deadline by which DEFENDANT COX RADIO,                          INC. d/b/a   COX
 MEDIA GROUP must answer or otherwise plead in response to Plaintiff’ s Complaint is extended

 through and including September 12, 2019.


        SIGNED this          day of                      ,
                                                             2019.




                                                        JUDGE
Filing #   Case 8:19-cv-03020-SCB-AEP
           96251638                     DocumentAM
                     E-Filed 09/25/2019 10:09:01 1-1 Filed 12/09/19 Page 19 of 23 PageID 25



                            IN   THE CIRCUIT COURT OF THE SIXTH JUDICIAL CIRCUIT
                                     IN AND FOR PINELLAS COUNTY, FLORIDA
                                                          CIVIL DIVISION

            CRAIG MASTROGIOVANNI,

                     Plaintiff,                                            CASE NO.:         19-005412-CI


            VS.


            COX MEDIA GROUP d/b/a COX RADIO, INC,
                     Defendant.
                                                          /



                             PLAI TIFF’ FIR T                 TERR        AT RIE T DEFE DA T

                     Plaintiff,      CRAIG        MASTROGIOVANNI,                (hereinafter    “Plaintiff”   or     “Mr.


            Mastrogiovanni”) hereby gives notice of serving the attached Interrogatories, numbered             1    through


            23,   on the Defendant,    COX MEDIA GROUP d/b/a COX RADIO, INC, (hereinafter “Defendant”
            or    “Cox Media”),     in this matter. In accordance       With Rule 1.340 of the Florida Rules of Civil


            Procedure, Defendant        is   required to answer in writing and under oath the attached Interrogatories,


            numbered    1   through 23, inclusive, as shown below, Within thirty (30) days from the date of service.


                                                                  Respectfully submitted,


                                                                  /s/GaIV L. Printv Jr.
                                                                  Gary L. Printy, Jr., Esq.
                                                                  Florida Bar No. 41956
                                                                  Jason   W.   Imler, Esq.
                                                                  Florida Bar No. 1004422
                                                                  PRINTY & PRINTY, P.A.
                                                                  3411    W.   Fletcher Ave., Suite   A
                                                                  Tampa, Florida 336 1 8
                                                                  Telephone (8 1 3) 434-0649
                                                                  FAX (813) 423-6543
                                                                  garyjr@printylawﬁrm.com
                                                                  jason.imler@printylawﬁrm.com
                                                                  toni.harrold@printylawﬁrm.com
                                                                  wanda.butler@printylawﬁrm.com




***ELECTRONICALLY FILED          09/25/2019 10:09:01   AM: KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
Filing #   Case 8:19-cv-03020-SCB-AEP
           96618109                     DocumentPM
                     E-Filed 10/02/2019 12:42:20 1-1 Filed 12/09/19 Page 20 of 23 PageID 26



                                                                            IN   THE CIRCUIT COURT OF THE
                                                                            SIXTH JUDICIAL CIRCUIT, IN AND
                                                                            FOR PINELLAS COUNTY, FLORIDA

            CRAIG MASTROGIOVANNI,                                           Case No. 19-0054 1 2-CI

                                  Plaintiff,


                   V.


            COXMEDIA GROUP d/b/a COX RADIO,
            INC,

                                  Defendant.




                                   RULE        1.340(e)   CERTIFICATE OF SERVICE
                   I    certify     that   on     October      2,       2019,     I         served   DEFENDANT’S        FIRST

            INTERROGATORIES AND FIRST REQUESTS FOR PRODUCTION OF DOCUMENTS

            TO PLAINTIFF upon Plaintiff Craig Mastrogiovanni by forwarding                            a true and correct copy to


            his attorney Via U.S.   Mail and email:


                                                          Jason    W.   Imler, Esq.
                                                           Gary     L. Printy,   Jr.

                                                          Printy   & Printy, P.A.
                                                 3411   W.   Fletcher Avenue, Suite              A
                                                        Tampa, Florida 336 1 8

                                                                            S/Alex          S.Drummond
                                                                            Alex       S.    Drummond
                                                                            Florida Bar No. 0038307
                                                                            Counsel for Defendant




***ELECTRONICALLY FILED       10/02/2019 12:42:20   PM:    KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
Case 8:19-cv-03020-SCB-AEP Document 1-1 Filed 12/09/19 Page 21 of 23 PageID 27



                                                                       IN   THE CIRCUIT COURT OF THE
                                                                       SIXTH JUDICIAL CIRCUIT, IN AND
                                                                       FOR PINELLAS COUNTY, FLORIDA

 CRAIG MASTROGIOVANNI,                                                 Case No. 19-0054 1 2-CI

                          Plaintiff,


            V.


 COXMEDIA GROUP d/b/a COX RADIO,
 INC.   7




                          Defendant.




                                       CERTIFICATE OF SERVICE
            I   certify that   on October   2,   2019,   I   electronically ﬁled            DEFENDANT’S RULE   1.340(e)


 CERTIFICATE OF SERVICE with the Clerk of Court using the Florida Courts E-ﬁling Portal,

 and have also forwarded a true and correct copy                   to the following people Via U.S.    Mail and email:


                                                   Jason      W.   Imler, Esq.
                                                    Gary       L. Printy,   Jr.

                                                   Printy     & Printy, P.A.
                                        3411      W. Fletcher Avenue, Suite                 A
                                                   Tampa, Florida 336 1 8

                                                                       S/Alex          S.Drummond
                                                                       Alex       S.    Drummond
                                                                       Florida Bar No. 0038307
                                                                       Counsel for Defendant
Filing #   Case 8:19-cv-03020-SCB-AEP
           98632506                     DocumentPM
                     E-Filed 11/08/2019 03:40:26 1-1 Filed 12/09/19 Page 22 of 23 PageID 28




                I   IN   THE CIRCUIT COURT OF THE SIXTH JUDICIAL CIRCUIT IN AND FOR
                                       PINELLAS COUNTY, FLORIDA
                                                              CIVIL DIVISION

             CRAIG MASTROGIOVANNI,

                         Plaintiff,



                                                                                       Case No.: 2019-CA-005412

             COX RADIO, INC.
             d/b/a, COX MEDIA GROUP


                         Defendant.




                                     PLAINTIFF’S NOTICE OF SERVING ANSWERS
                                  TO DEFENDANT’S FIRST SET OF INTERROGATORIES

                     NOTICE IS HEREBY GIVEN that a copy of Plaintiff’ s Answers                     to Defendant’s First Set


            of Interrogatories has been furnished Via e-Mail          to:   counsel for Defendant: Alex      S.   Drummond,

            1075 Peachtree        Street, N.E., Ste   2500, adrummond@seyfarth.com, on this Friday,           November    8,



            2019.


                                                                            Respectfully Submitted,


                                                                            /S/Jason W. Imler
                                                                            JASON W. IMLER, ESQ.
                                                                            Florida Bar No. 1004422
                                                                            GARY L. PRINTY, JR. ESQ.
                                                                            Florida Bar No. 41956
                                                                            PRINTY & PRINTY, P.A.
                                                                            3411    W Fletcher Ave, Ste A
                                                                            Tampa, Florida 336 1 8
                                                                            (P): (8 1 3) 434-0649
                                                                            (F):   (813) 423-6543
                                                                            garvir@printvlawﬁrm.com
                                                                            iason.imler@printvlawﬁrm.com
                                                                            toni.harrold@printvlawﬁrm.com
                                                                            wanda.butler@printvlawﬁrm.com
                                                                            Attorneyfor Plaintiﬂ




***ELECTRONICALLY FILED           11/08/2019 03:40:26   PM:   KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
Case 8:19-cv-03020-SCB-AEP Document 1-1 Filed 12/09/19 Page 23 of 23 PageID 29




                                        CERTIFICATE OF SERVICE

                   I   HEREBY CERTIFY that on this   8th day of November 2019, a true and correct


 copy of the foregoing was sent Via Florida Courts E-Portal     to the following:




 SEYFARTH SHAW LLP
 Alex    S.   Drummond,     Esq.
 1075 Peachtree        Street,   N.E.
 Suite   2500
        GA 30309
 Atlanta,
 adrummond@sevfarth.com




                                                       /S/Jason W. Imler
                                                       JASON W. IMLER, ESQ.
                                                       Florida Bar No. 1004422
                                                       GARY L. PRINTY, JR. ESQ.
                                                       Florida Bar No. 41956
                                                       PRINTY & PRINTY, P.A.
                                                       3411    W Fletcher Ave, Ste A
                                                       Tampa, Florida 336 1 8
                                                       (P): (8 1 3) 434-0649

                                                       (F):   (813) 423-6543
                                                       garvir@printvlawﬁrm.com
                                                       iason.imler@printvlawﬁrm.com
                                                       toni.harrold@printvlawﬁrm.com
                                                       wanda.butler@printvlawﬁrm.com
                                                       Attorneyfor Plaintiﬂ
